Lamar, J.
The petition stresses the fact that the plaintiff was a minor and inexperienced; but that he was only nineteen years of age was immaterial. The case is to be treated as though he had attained majority; for there is no suggestion that he was not chargeable with the duty of using due care, nor that he was incapable of appreciating the danger of stepping into the midst of moving machinery. If the petition justified the defendant’s contention that the plaintiff had thoughtlessly or recklessly stepped into a box in which he knew or ought to have known' that the compressors were revolving, it is self-evident that he could not recover. The master is not an insurer; least of all is he an insurer against the consequences of careless or reckless conduct on the part of an employee. A careful reading of the petition will show that there were very many irrelevant and immaterial facts stated in reference to the situation of the machine, incoinpetency and misconduct of the superintendent, and other matters which by themselves have here no tendency to impose a liability upon the defendant. It makes no difference how negligent or incompetent the superintendent, or how defective the machine; for if the plaintiff, knowing that they were in motion, stepped upon the revolving rolls, he can not recover. It was an obvious danger— one that he could have easily avoided by staying where he was; or at *943least he could have avoided it by refraining from stepping into the box. Mansfield v. Richardson, 118 Ga. 251. If the superintendent had ordered him in so many words to get into the moving machinery, the order would not have warranted obedience to a command to do an act so manifestly dangerous. If an express direction to that effect would not have justified such conduct, neither would most of the negative acts relied on in the petition. The gist of plaintiff’s case lies in only one of the many facts charged. The demurrer admits that the lever had a latent defect, known to the defendant but unknown to the plaintiff; that when it was pulled to the point where it caught and apparently indicated that the rollers had stopped, they nevertheless continued to revolve; that the box became full of cotton which covered the rollers; and there being no noise or other circumstance to indicate that they were moving, and having a right to suppose that the rolls were motionless, the plaintiff, following the practice which was customary in the ginnery, stepped into the box for the purpose of forcing the cotton back into the hopper. The allegation to this effect is a distinct allegation of negligence on the part of the defendant; and at the same time it is expressly denied that plaintiff knew the rolls were in motion, or that he voluntarily assumed the risk when he stepped thereon.
At first blush it would seem that the plaintiff had stated himself out of court by the amendment alleging that the superintendent had removed a lamp. The resulting darkness was self-evident. The plaintiff knew that the lamp had been removed, and was instantly charged by law with the duty of avoiding the consequences likely to flow therefrom. He would have no right to continue work about dangerous and moving machinery, even though the darkness had been caused by the negligence of the superintendent in removing the light. Under such circumstances, instead of getting into the machine, he should have stood still or gone from it. And if the failure to detect that the rollers were in motion was due to the removal of the lamp, the plaintiff can no more recover than if in the darkness he had been injured as a result of carelessly putting his .hand on any other part of the moving machinery. But reading the petition as a whole, and giving it a fair construction, it can not be said to show with certainty that the room was left in such darkness as to make it negligent *944for tbe plaintiff to continue at work. Considering the petition and the amendment allowed, and the amendment offered which should have been allowed, it is fairly inferable that there were other lights in the ginnery, and there is nothing in the petition which warrants the court in deciding, on demurrer, that the darkness was so great as to make it an act of negligence to continue to work. That is a matter that will have to be determined by the jury on a consideration of the evidence.

Judgment reversed.


All the Justices concur.